DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions
 As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 – 11, 13 – 15, 17, and 19 - 21 drawn to a cartridge for controlled brewing of loose leaf tea.
Group II, claim 24, drawn to an assembly of a cartridge and a cup.
Group III, claim 27, drawn to a method of preparing tea.

This application contains embodiments directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


As delineated on pages 9 and 10 of the specification:
A1. The cartridge can be made from biodegradable materials.
B1. The cartridge can be made from thermoplastic materials.
C1. The cartridge can be made from Aluminium.
D1. The cartridge can be made from glass.
As delineated in the figures:
A2. The cartridge comprising an outer wall and a chamber wall as shown in figures 1 – 4.
B2. The cartridge comprising a flat leg shaped member as shown in figure 6.
C2. The cartridge comprising a toroid with a closed outer wall with a radial inside passage as shown in figure 9.
D2. The cartridge comprising a slide as shown in figure 10.
With respect to the assembly of a cartridge and a cup:
A3. The cartridge is permanently attached to a cup.
B3. The cartridge is releasable attached to a cup.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 24, and 27.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking the three inventions is a cartridge for the controlled brewing of loose leaf tea which cartridge does not provide a contribution over the prior art as evidenced by Boone et al. WO 2016/205561.  Boone discloses a cartridge (canister 103) for controlled brewing of loose-leaf tea in a cup, which cartridge comprises an infusion chamber for containing loose tea leaves and infusing a liquid with substances from the tea leaves to brew tea.  There is a chamber wall (inner wall) which is impervious to the liquid and which defines the infusion chamber, a passage (openings aligned) in the chamber wall between the infusion chamber and an exterior thereof.  The passage has an open state (right position, figure 3) in which the infusion chamber is in liquid communication with the exterior to transport the substances from the liquid in the infusion chamber into liquid in the exterior during brewing tea, a closed state (middle position, figure 3) in which the liquid inside the infusion chamber is closed off from the liquid in the exterior to stop a concentration of the substances in the liquid in the exterior from increasing, and a manual control (connector to handle) manually controllable by a human-being for bringing the passage from the open state into the closed state.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  Should the applicant elect the invention of group 1 or group 3 one species from A1 – D1 and one species from A2 – C2 should be elected.  Should applicant elected the invention of group 3 one species from A1 – D1 and one species from A2 – C2 should be elected as well as one of the species A3 or B3.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please call the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        08 March 2021




/VIREN A THAKUR/Primary Examiner, Art Unit 1792